EXHIBIT 10.22

 

INVESTMENT MANAGEMENT AGREEMENT

 

THIS SERVICES AGREEMENT (the “Agreement”) is entered into by and between
Employers Mutual Casualty Company, an Iowa corporation (hereinafter referred to
as “EMCC”), and

 

Hamilton Mutual Insurance Company, an Iowa corporation ("Hamilton Mutual"); and

 

EMC Risk Services, LLC, an Iowa limited liability company ("ERS"); and

 

Union Insurance Company of Providence, an Iowa corporation ("Union"); and

 

EMC Property & Casualty Company, an Iowa corporation ("EMC P&C"); and

 

EMC Insurance Group Inc., an Iowa corporation ("Group"); and

 

EMCASCO Insurance Company, an Iowa corporation ("EMCASCO"); and

 

Illinois EMCASCO Insurance Company, an Iowa corporation ("Illinois EMCASCO");
and

 

Dakota Fire Insurance Company, a North Dakota corporation ("Dakota"); and

 

EMC Reinsurance Company, an Iowa corporation ("EMC Re"); and

 

EMC Underwriters, LLC, an Iowa limited liability company ("Underwriters")

 

(collectively all of the companies listed, with the exception of EMCC, shall be
referred to as "the Companies").

 

WHEREAS, EMCC maintains an investment department and an accounting department
knowledgeable in the regulatory requirements governing insurance company
investments; and

 

WHEREAS, the Companies believe it to be in their best interests to enter into an
agreement with EMCC for the provision of investment management services; and

 

WHEREAS, EMCC and the Companies each desire that the investment management
services of EMCC be made available as needed;

 

NOW, THEREFORE, in consideration of the mutual promises stated in this Agreement
and intending to be legally bound, the parties agree as follows:

 

251

 

--------------------------------------------------------------------------------



1.             SERVICES PERFORMED BY EMCC

 

Upon request by the Companies and acceptance and approval by EMCC, EMCC shall
perform those mutually agreed upon investment management services reasonably
required to assist the Companies, which may include, but not be limited to:

 

-          Serving as a centralized point for handling invested assets such as
bonds, stocks, short-term investments and certain other invested assets

 

-          Identifying investments to provide for the funding of liabilities,
organizing the custody of those assets and transferring funds to meet
operational needs;

 

 

-

Establishing and overseeing the activities of external investment managers;

 

 

-

Establishing and collateralizing lines of credit;

 

 

-

Preparing data for regulatory and rating agencies;

 

-          Preparing reports for various internal committees of each of the
Companies; and

 

 

-

Overseeing securities lending activities.

 

2.   Compensation.            Each of the companies that comprise the Companies
shall reimburse EMCC for the cost of their investment management services which
will include actual expenses incurred by each company (paid by EMCC) plus an
allocation of other investment expenses incurred by EMCC, which is based on a
weighted-average of total invested assets and number of investment transactions
of each company. Payments for all said investment management expenses and/or
costs shall be due to EMCC no later than forty-five (45) days after the end of
each quarter.

 

3.   Effective Date. Subject to any necessary regulatory approval, the effective
date of this Agreement shall be December 31, 2007.

 

4.   Term.  The term of this Agreement shall be for a period of one (1) year,
and will automatically extend for additional one (1) year terms unless written
notice is given by one of the parties at least ninety (90) days prior to the
expiration of the then-current one-year term, in accordance with the
requirements set out below.

 

5.   Termination.   Any party may terminate its involvement in this Agreement
upon ninety (90) days prior written notice to the other party or parties.
Notwithstanding the foregoing, the parties may agree to a shorter termination
period by written agreement signed by the terminating parties. Any of the
individual companies that comprise the Companies may terminate its involvement
in this Agreement without causing this entire Agreement to terminate, and EMCC
may terminate its agreement with any of the individual companies that comprise
the Companies without terminating the entire Agreement.

 

252

 

--------------------------------------------------------------------------------





Any party may terminate this Agreement at any time upon delivery of written
notice to the other (i) if the other party applies for or consents to the
appointment of a receiver, trustee, or liquidator of all, or a substantial part
of, its assets, files a voluntary petition in bankruptcy, admits in writing its
inability to pay its debts as they become due, makes a general assignment for
the benefit of creditors, files a petition or an answer seeking reorganization
or arrangement with creditors or taking advantage of any insolvency law; or (ii)
if an order, judgment, or decree is entered by a court of competent jurisdiction
adjudicating the other party bankrupt or insolvent, approving a petition seeking
reorganization, or appointing a receiver, trustee or liquidator of all or a
substantial part of its assets.

 

In the event of termination by any party for any reason, EMCC shall (i) proceed
to transfer all of its responsibilities under this Agreement to the terminating
company or the Companies, or any management company designated by the
terminating company or the Companies, in an orderly fashion subject to a full
and complete accounting, and (ii), if so requested by the terminating company or
the Companies, make a good faith effort to find another company to provide the
services performed by EMCC for the benefit of the Companies pursuant to this
Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to the benefit of their respective successors and assigns.

 

Independent Contractors. Nothing in this Agreement shall affect the separate
identities of the Companies and EMCC. Except as specifically agreed herein, no
party to this Agreement intends to be the partner or agent of the other. No
party intends to limit any other party in any manner in the conduct of its
businesses, ventures, or activities not specifically provided for in this
Agreement.

 

Amendments.       This Agreement may be amended at any time by mutual agreement
of the parties, provided that any amendment shall be in writing signed by the
parties and shall be subject to regulatory approval before it becomes effective.

 

Indemnity.

 

The Companies shall indemnify and hold harmless EMCC and will reimburse EMCC for
any loss, liability, claim, damage, expense, including cost of investigation and
defense and reasonable attorney fees and expenses, sustained or incurred by EMCC
arising out of or relating to any breach by the Companies of its duties,
obligations, or representations under this Agreement.

 

EMCC shall indemnify and hold harmless the Companies and will reimburse the
Companies for any loss, liability, claim, damage, expense, including cost of
investigation and defense and reasonable attorney fees and expenses, sustained
or incurred by the Companies arising out of or relating to any breach by EMCC of
its duties, obligations, or representations under this Agreement.

 

Counterparts.  This Agreement may be executed in several counterparts, each of
which will be deemed an original and all of which shall constitute but one and
the same instrument,

 

253

 

--------------------------------------------------------------------------------



but none of which will be deemed to be binding unless and until all parties have
signed this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 2nd
day of January, 2008, to be effective as of December 31, 2007.

 

 

EMPLOYERS MUTUAL CASUALTY COMPANY

 

By:

/s/ Bruce G. Kelley

 

Bruce G. Kelley

 

President and Chief Executive Officer

 

 

HAMILTON MUTUAL INSURANCE COMPANY

 

By:

/s/ Raymond W. Davis

 

Raymond W. Davis

 

Senior Vice President - Investments

 

 

EMC RISK SERVICES, LLC

 

By:

/s/ Jean S. Bloomburg

 

Jean S. Bloomburg

 

President and Chief Operating Officer

 

 

UNION INSURANCE COMPANY OF PROVIDENCE

 

By:

/s/ Raymond W. Davis

 

Raymond W. Davis

 

Senior Vice President and Treasurer

 

 

EMC PROPERTY & CASUALTY COMPANY

 

By:

Raymond W. Davis

 

Raymond W. Davis

 

Senior Vice President and Treasurer

 

 

254

 

--------------------------------------------------------------------------------



EMC INSURANCE GROUP INC.

 

By:

Raymond W. Davis

 

Raymond W. Davis

 

Senior Vice President and Treasurer

 

 

EMCASCO INSURANCE COMPANY

 

By:

Raymond W. Davis

 

Raymond W. Davis

 

Senior Vice President and Treasurer

 

 

ILLINOIS EMCASCO INSURANCE COMPANY

 

By:

Raymond W. Davis

 

Raymond W. Davis

 

Senior Vice President and Treasurer

 

 

DAKOTA FIRE INSURANCE COMPANY

 

By:

Raymond W. Davis

 

Raymond W. Davis

 

Senior Vice President - Investments

 

 

EMC REINSURANCE COMPANY

 

By:

/s/ Ronnie D. Hallenbeck

 

Ronnie D. Hallenbeck

 

President and Chief Operating Officer

 

 

EMC UNDERWRITERS, LLC

 

By:

/s/ Daniel C. Crew

 

Daniel C. Crew

 

President and Chief Operating Officer

 

 

255

 

 